Citation Nr: 0617504	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  05-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tendonitis of the right shoulder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left wrist disability, status post surgery.

3.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar spine sprain.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent subluxation of the left knee.

6.  Entitlement to an initial compensable disability rating 
for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
November 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 17, 2003, rating decision of the 
Seattle, Washington Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for several disorders, and 
assigned disability ratings of 10 percent each for tendonitis 
of the right shoulder, a left wrist disability status post 
surgery, lumbar spine sprain, degenerative arthritis of the 
left knee, subluxation of the left knee, and 0 percent for 
gouty arthritis.  The veteran has since relocated, and his 
case is being handled through the Reno, Nevada RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board will remand this case for the development of 
additional evidence.  The veteran had a video conference 
hearing in February 2006 before the undersigned Veterans Law 
Judge.  The veteran indicated that the disabilities addressed 
in his appeal had worsened since a September 2003 VA medical 
examination.  He also reported that he was under private 
medical treatment for gouty arthritis and joint pain 
generally.  On remand, the veteran should receive a new VA 
examination to determine the current manifestations of his 
service-connected disabilities of the right shoulder, left 
wrist, lumbar spine, left knee, and of his gouty arthritis.  
In addition, records of private medical treatment should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the sources of treatment for his 
service-connected joint disorders.  The RO 
should obtain records of that treatment 
and associate the records with the 
veteran's claims file.

2.  The RO should schedule the veteran for 
a VA examination to evaluate the current 
manifestations of his service-connected 
gouty arthritis and disorders of the right 
shoulder, left wrist, lumbar spine, and 
left knee.  The veteran's claims file 
should be provided to the examiner for 
review.  The examination report should 
include measurements of the ranges of 
motion of the affected joints.  The 
examiner should indicate whether there is 
impairment of function due to such factors 
as pain on motion, weakened movement, 
excess fatigability, diminished endurance, 
or incoordination, and whether any such 
functional impairment produces additional 
limitation in the ranges of motion.

3.  Thereafter, the RO should review the 
case.  If any claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



